Name: COUNCIL REGULATION (EEC) No 1564/93 of 14 June 1993 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1994 marketing year
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 No L 154/36 Official Journal of the European Communities 25 . 6. 93 COUNCIL REGULATION (EEC) No 1564/93 of 14 June 1993 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1994 marketing year Whereas the weekly seasonally adjusted amounts applicable to the basic price should be fixed in the light of experience gained during the 1991 and 1992 marketing years concerning private storage, HAS ADOPTED THIS REGULATION: Article 1 For the 1994 marketing year, the basic price for sheepmeat is hereby fixed at ECU 418,53 for 100 kg carcase weight. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (*), and in particular Article 3 ( 1 ) and (2 ) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC) No 3013/89; Whereas, when the basic price for sheep carcases is fixed, account should be taken of the objectives of the common agricultural policy; whereas the main objectives of the common agricultural policy are, in particular, to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; whereas these factors result in the price for the 1994 marketing year being fixed at the level laid down in this Regulation; Article 2 The basic price referred to in Article 1 is hereby seasonally adjusted in accordance with the table set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1994 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH (') OJ No L 289, 7. 10. 1989, p. 1 . Regulation as last amended by Regulation (EEC) No 363/93 (OJ No L 42, 19 . 2 . 1993, p. 1 ). ( 2) OJ No C 80, 20. 3 . 1993 , p. 38 . ( 3 ) OJ No C 150, 31 . 5 . 1993 . ( 4) OJ No C 129, 10. 5 . 1993 , p. 25 . 25. 6 . 93 Official Journal of the European Communities No L 154/37 ANNEX 1994 marketing year (ECU/100 kg carcase weight) Week beginning Week Basic price 3 January 1994 1 427,65 10 January 1994 2 430,57 17 January 1994 3 433,97 24 January 1994 4 436,39 31 January 1994 5 438,82 7 February 1994 6 441,24 14 February 1994 7 443,66 21 February 1994 8 446,09 28 February 1994 9 448,03 7 March 1994 10 449,97 14 March 1994 11 450,94 21 March 1994 12 450,94 28 March 1994 13 449,97 4 April 1994 14 448,61 11 April 1994 15 446,77 18 April 1994 16 444,15 25 April 1994 17 442,21 2 May 1994 18 439,30 9 May 1994 19 436,39 16 May 1994 20 432,51 23 May 1994 21 427,66 30 May 1994 22 422,81 6 June 1994 23 417,*00 13 June 1994 24 412,15 20 June 1994 25 408,27 27 June 1994 26 404,39 4 July 1994 27 401,48 11 July 1994 28 399,54 18 July 1994 29 398,57 25 July 1994 30 398,09 1 August 1994 31 397,57 8 August 1994 32 397,57 15 August 1994 33 397,57 22 August 1994 34 397,57 29 August 1994 35 397,57 5 September 1994 36 397,57 12 September 1994 37 397,57 19 September 1994 38 397,57 26 September 1994 39 397,60 3 October 1994 40 397,70 10 October 1994 41 397,79 17 October 1994 42 397,89 24 October 1994 43 397,99 31 October 1994 44 398,57 7 November 1994 45 399,35 14 November 1994 46 400,22 21 November 1994 47 401,19 28 November 1994 48 403,61 5 December 1994 49 407,49 12 December 1994 50 412,34 19 December 1994 51 418,36 26 December 1994 52 424,72